Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks filed 6/15/2021, with respect to the rejection(s) made in view of Janetz and Kodama have been fully considered and are not persuasive.
Applicant only amendments to the claims is “coupled arranged 
Applicant submits that Kodama’s ring 19 is not “coupled detachably to its impeller 14”.  Applicant fails to consider the bolt 22 fastening the ring 19 to the impeller 14.  Thus this argument is not persuasive.
Applicant further submits that Kodama’s ring 19 does not “function as a wear ring in relation to the impeller.”  This argument is not persuasive.  Regardless of the other functions Kodama’s ring performs the ring is located at the inlet eye of the impeller where it certainly protects the impeller from wear or erosion caused by frictional interaction with the fluid and/or any debris that may be in the fluid (see also pg. 1 of Kodama translation acknowledging the problem of erosion).  Thus Kodama’s ring performs functions as a wear ring in addition to any other recited function.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the combination relied on motivation specified within the Kodama reference the reconstruction is proper.
In response to applicant's argument that Kodama is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Janetz and Kodama are in the field of Applicant’s endeavor, that field being impellers of centrifugal pumps.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, that teaching, suggestion, or motivation comes directly from Kodama.

Regarding the repeat of applicant’s previous response, the Office refers Applicant to the Response to Arguments section of the Final Office Action on 3/15/2021.
For these reasons, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Janetz US 3457869 in view of Kodama JP 57198396.
Regarding claim 1, Janetz teaches a double suction impeller (90, Fig. 2) for arranging in a pump casing (14, Fig. 1) of a double suction pump having a pump inlet (at 18, Fig. 1) and a pump outlet (at 19, Fig. 1), comprising: 
an impeller main body (90, Fig. 2) being configured to rotate and move fluid from the pump inlet to the pump outlet (col. 2 ln. 44-55); and 
impeller suction eyes (first 43 and second 44).  
However Janetz does not teach that the impeller main body (Fig. 2) has 
suction eye adapter coupling members, wherein 
each impeller suction eye has and is formed by a separate removable integrated wear ring impeller skirt with a corresponding suction eye adapter coupling member coupled detachably to a respective one of the suction eye adapter coupling members of the impeller main body, each separate removable integrated wear ring impeller skirt being configured to allow fluid to enter the impeller main body, each separate removable integrated wear ring impeller skirt being arranged between the double suction impeller and the pump casing of the double suction pump as a respective removable integrated wear ring, and also configured to detach and be removed and replaced when wear and erosion occur.
Kodama teaches an impeller (14, Fig. 2) comprising 
a suction eye adapter coupling member (16a); 
wherein the impeller suction eye (D’e) has and is formed by, 
a separate removable integrated wear ring impeller skirt (19) with a corresponding suction eye adapter coupling member (20) coupled detachably (via bolt 22) to the suction eye adapter coupling member (16a) of the impeller main body, 
the separate removable suction integrated wear ring skirt (19) being configured to allow fluid to enter the impeller main body (16), and 
also configured to detach and be removed and replaced (via 22) when wear and erosion occurred. 
Kodama so teaches in order to prevent back flow and decrease risk of erosion (pg. 1 of Kodama translation). 
Thus, it would have been obvious to one of ordinary skill in the art, before the filing of the claimed invention, to modify each of the impeller eyes as taught by Janetz by utilizing the wear ring impeller skirt with suction eye adapter coupling member as taught by Kodama, in order to prevent back flow and reduce risk of erosion.
The result of the combination places Kodama’s separate removable integrated wear ring impeller skirt at the double suction impeller’s eye and between the impeller and the pump casing. See annotated figures in Response to Remarks of Final Office Action dated 3/15/2021.  
Regarding claim 2, the combination further teaches 
a set screw (Kodama, 22) having a threaded end (Kodama, Fig. 2); 
the suction eye adapter coupling member (Kodama, 16a) includes a threaded opening (receiving 22) configured to receive the threaded end of the set screw (Kodama, Fig. 2); and 
the corresponding suction eye adapter coupling member (Kodama, 20) includes a corresponding opening (Kodama, 20a) configured to allow the set screw to pass through and the threaded end (of the set screw, 22) to be received by the threaded opening (receiving 22) of the suction eye 
Regarding claim 3, the combination further teaches that
the set screw (Kodama, 22) is configured parallel to the flow of the pump medium (Kodama, Fig. 2, the flow and the bolt being horizontal at the eye).
Regarding claim 5, the combination further teaches that 
the double suction impeller comprises a set screw (Kodama, 22) having a threaded end (Kodama, Fig. 2); 
the corresponding suction eye adapter coupling member (Kodama, 20) includes an opening (Kodama, 20a) configured to receive the threaded end of the set screw (Kodama, Fig. 2); and 
the suction eye adapter coupling member (Kodama, 16a) includes a corresponding opening (at 22) configured to allow the set screw (Kodama, 22) to pass through and the threaded end (of the set screw) to be received by the opening (Kodama, 20a) of the corresponding suction eye adapter coupling member (Kodama, 20) to couple the separate removable integrated wear ring impeller skirt to the impeller main body (Kodama, Fig. 2).
However it does not teach that the opening (20a) is threaded.
Since the threaded portion in the opening of the suction eye adapter coupling member 16a is used to engage the threads of the set screw 22 and fasten the suction 
Regarding claim 7, the combination further teaches that
the impeller main body (Janetz, 90) includes a second suction eye adapter coupling member (Kodama, 16a; on the side of Janetz with cover plate 22); and 
the double suction impeller comprises a second impeller suction eye (Janetz, 44; on the side of Janetz with cover plate 22) having a second separate removable integrated wear ring impeller skirt (Kodama, 19; on the side of Janetz with cover plate 22) with 
a second corresponding suction eye adapter coupling member (Kodama, 20; on the side of Janetz with cover plate 22) configured to couple detachably to the second suction eye adapter coupling member (Kodama, 16a; on the side of Janetz with cover plate 22) of the impeller main body, 
whereby the second separate removable integrated wear ring impeller skirt (Kodama, 19; on the side of Janetz with cover plate 22) can be removed and replaced when wear 
Regarding claim 8, the combination further teaches that
the double suction impeller comprises a second set screw (Kodama, 22) having a corresponding threaded end (Kodama, Fig. 2); 
the second suction eye adapter coupling member (Kodama, 16a) includes a second threaded opening (receiving 22) configured to receive the corresponding threaded end of the second set screw (Kodama, Fig. 2); and 
the second corresponding suction eye adapter coupling member (Kodama, 20) includes a second corresponding opening (Kodama, 20a) configured to allow the second set screw to pass through and the corresponding threaded end (of the set screw, 22) to be received by the second threaded opening (receiving 22) of the suction eye adapter coupling member (Kodama, 16a) to couple the second separate removable integrated wear ring impeller skirt (Kodama, 19) to the impeller main body (Kodama, 16).
Regarding claim 9, the combination further teaches that 
the second set screw (Kodama, 22) is configured parallel to the flow of the pump medium (Kodama, Fig. 2).
Regarding claim 11
the double suction impeller comprises a second set screw (Kodama, 22) having a corresponding threaded end (Kodama, Fig. 2); 
the second corresponding suction eye adapter coupling member (Kodama, 20) includes an second opening (Kodama, 20a) configured to receive the corresponding threaded end of the set screw (Kodama, Fig. 2); and 
the second suction eye adapter coupling member (Kodama, 16a) includes a second corresponding opening (at 22) configured to allow the second set screw (Kodama, 22) to pass through and the corresponding threaded end (of the second set screw) to be received by the second opening (Kodama, 20a) of the second corresponding suction eye adapter coupling member (Kodama, 20) to couple the second separate removable integrated wear ring impeller skirt to the impeller main body (Kodama, Fig. 2).
However it does not teach that the opening (20a) is threaded.
Since the threaded portion in the opening of the suction eye adapter coupling member 16a is used to engage the threads of the set screw 22 and fasten the suction eye adaptor 19 to the impeller and additional threads in the corresponding openings of the suction eye adaptor would only produce an expected increase the clamping force the screw exerts on the two components, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the threads in the opening of the suction eye adapter coupling member to the opening in the corresponding wear ring 
Regarding claim 17, the combination further teaches that
the separate removable integrated wear ring impeller skirt (Kodama, 19) and the second separate removable integrated wear ring impeller skirt (Kodama, 19) are configured as symmetrical and interchangeable removable suction eye adapters (per the mirrored arrangement of the impeller of Janetz).
Regarding claim 18, see claim 1 above.
Regarding claim 19, the combination further teaches that 
the pump is a centrifugal pump (Janetz, Fig. 2).
Regarding claim 20, see claim 1.
Regarding claim 21, the combination further teaches that 
the suction impeller is a double suction impeller (Janetz, Fig. 2).
Regarding claims 22 and 23, the combination further teaches that
the separate removable integrated wear ring impeller skirt (Kodama, 19) can be a machined piece (being metal as indicated by the hashing).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Janetz US 3457869 in view of Kodama JP 57198396 and further in view of Boosey US 2575905.
Regarding claims 4 and 10
the suction eye adapter coupling member (Kodama, 16a) and the corresponding suction eye adapter coupling member (Kodama, 20) have mated faces (Kodama, at 21).
However it does not teach that the mated faces are threaded so as to provide a fully threaded attachment between the impeller main body and the separate removable integrated wear ring impeller skirt.
Boosey teaches a waste flow control comprising a fixture (5) comprising a threaded outer surface mated to an inner threaded surface in the bottom wall (4) of a sink (1) in order to attach the two components together in a leak-tight manner (col. 1 ln. 14-28).  Boosey is analogous since it is reasonably pertinent to the particular problem with which the applicant was concerned, detachably coupling two components in a fluid filled environment in a manner that prevents leaks.  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the mated surfaces of the suction eye adapter coupling member and the corresponding suction eye adapter coupling member as taught by Kodama, by utilizing the coupling means as taught by Boosey in order to yield the predictable results of attaching the two components together in a leak-tight manner. 

Claims 6, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Janetz US 3457869 in view of Kodama JP 57198396 and further in view of Wauligman US 4909707.
Regarding claims 6 and 12, the combination of Janetz and Kodama teach the limitations of claims 4 and 11 above.  However it does not teach that the set screw is configured normal to the flow of the pump medium.
Wauligman teaches a centrifugal pump comprising set pins (24) in a wear ring (22) configured normal to the flow of the pump medium (Fig. 1).  
It has been held unpatentable as a matter of design choice to merely rearrange a part of a device from one location to another location when so doing does not modify the operation of the device.  See, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Therefore it would have been obvious to one of ordinary skill in the art, as a matter of design choice, before the effective filing of the claimed invention, to modify the orientation of the set screw as taught by Kodama by rearranging the set screw to be normal to the flow medium as taught by Wauligman in order to yield the predictable result of securing the suction eye adaptor to the suction eye adaptor coupling member both before and after the modification.
Regarding claims 13-16, the combination of Janetz and Kodama teach the limitations of claim 1 above.  However it does not teach a gasket or O-ring is arranged between the suction eye adapter coupling member (Kodama, 16a) and the corresponding suction eye adapter coupling member (Kodama, 20) and configured to prevent leakage.
Wauligman teaches a centrifugal pump comprising the use of a gasket (38 and 39) in order to prevent fluid (34), which passes by the two non-moving components (18 and 22, relative to each other) from flowing through a clearance (28, col. 2 ln. 31-33).  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
                                                                                                                                                                                                /WOODY A LEE JR/Primary Examiner, Art Unit 3745